Citation Nr: 1242365	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-25 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee status post meniscectomies with degenerative joint disease.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from September 1973 to September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Houston, Texas.  


FINDINGS OF FACT

1.  The right knee status post meniscectomies with degenerative joint disease does not limit flexion to 45 degrees and does not limit extension to 10 degrees.

2.  There is no evidence of ankylosis of the right knee; dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; impairment of the tibia and fibula; genu recurvatum, subluxation or instability.

3.  The average pure tone hearing loss on authorized audiological evaluation in June 2009 was 39 decibels in the right ear and 44 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 100 percent in the right ear and 96 percent in the left ear.  An exceptional pattern of hearing loss was not shown.

4.  The average pure tone thresholds and speech recognition scores for both ears demonstrated during the June 2009 VA examination correspond to category I.

5.  The average pure tone hearing loss on authorized audiological evaluation in April 2012 was 44 decibels in the right ear and 52  decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 96 percent in the right ear and 100 percent in the left ear.  An exceptional pattern of hearing loss was not shown.

6.  The average pure tone thresholds and speech recognition scores for both ears demonstrated during the April 2012 VA examination correspond to category I.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for status post meniscectomies with degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a Diagnostic Codes (DCs) 5257, 5259, 5260, 5261 (2012).

2.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86 Diagnostic Code (DC) 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran was notified in a letter dated in December 2007 regarding the type of evidence necessary to establish his claim.  He was instructed that to show entitlement to increased evaluations for his service-connected disabilities, the evidence must show that the disabilities have gotten worse.  He was advised of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Additionally, the letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the letter and a second letter dated in April 2009 informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Regarding VA's duty to assist, the RO obtained the Veteran's post-service medical records and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in June 2009 (both issues), April 2012 (bilateral hearing loss) and May 2012 (right knee).  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic codes, and considered the full history of the disability.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, the Board concludes that staged ratings are not warranted in these claims.  

	A.  Right Knee Disability

In this case, the Veteran's right knee disability has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5259, which evaluates impairment from removal of semilunar cartilage.  38 C.F.R. § 4.71a, DC 5259 (2012).  As the Veteran is currently receiving the only rating available under DC 5259, the Board will consider whether an increased rating is available under other diagnostic codes used to rate knee disabilities.  

In this regard, the Board observes that VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of, or overlapping with, the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The General Counsel noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under DC 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for limitation of flexion and limitation of extension of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

Limitation of motion is evaluated under DC 5260, which evaluates limitation of flexion and DC 5261, which evaluates limitation of extension.  Specifically, pursuant to DC 5260, a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260 (2012).

Pursuant to DC 5261, a 10 percent evaluation is warranted when extension is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261 (2012).  

Throughout this appeal, the Veteran's right knee has not been shown to warrant separate ratings for limitation of flexion or limitation of extension.  At a June 2009 VA examination, he had flexion to 100 degrees and extension to zero degrees with objective evidence of pain.  A VA examination in May 2012 also fails to show that the Veteran's limitation of motion warrants separate ratings.  He again had flexion to 100 degrees with pain at 90 degrees and extension to zero degrees with no evidence of pain.  Repetition did not change his ranges of motion at either examination nor did the Veteran have functional loss or impairment.  Thus, the evidence does not indicate that separate ratings for either limitation of flexion or extension are warranted at any time during this appeal.  

In reaching this conclusion, the Board has noted that a "claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that separate ratings for limitation of motion are not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The Veteran denied instability, weakness and incoordination at the June 2009 examination.  The May 2012 examiner specifically found that the Veteran did not have functional loss and/or functional impairment, even following repetition.  Both VA examination reports reflect that the Veteran's pain on motion and the functional loss it resulted in were taken into account.  Accordingly, the criteria for a separate rating for limitation of motion for the Veteran's service-connected status post meniscectomies with degenerative joint disease of the right knee have not been met.  38 C.F.R. § 4.71a, DCs 5620, 5261.

The Board has also considered whether an increased or separate rating is warranted under any of the other diagnostic codes used to evaluate knee disabilities.  Neither examiner diagnosed the Veteran with ankylosis, nor do any medical records show a diagnosis of ankylosis.  The evidence also fails to show recurrent subluxation or lateral instability; both examiners specifically found that the Veteran did not have such symptomatology.  Likewise, the evidence does not establish that the Veteran has dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Although a private medical record dated in February 2012 indicates that the Veteran had a joint effusion, the May 2012 VA examination showed that there was no such symptomatology.  The competent medical evidence of record does not indicate that the Veteran has frequent episodes of effusion into the joint.  Furthermore, the evidence of record does not reflect impairment of the tibia and fibula with nonunion or malunion, nor does it show genu recurvatum.  Thus, a separate rating for other knee symptomatology is not warranted.  38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 5260, 5261, 5262, 5263 (2012).

For these reasons, the Board finds that the criteria for a rating in excess of 10 percent for status post meniscectomies with degenerative joint disease of the right knee, and for a separate rating based on other right knee symptomatology, have not been met.

	B.  Bilateral Hearing Loss 

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  See 38 C.F.R. § 4.85.

The results are then analyzed using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold average,'' as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz , divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  The appropriate rating is then determined by finding the intersection point for the two Roman numeral designations using Table VII.

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 provides as follows: (a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. (b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The average pure tone hearing loss on authorized audiological evaluation in June 2009 was 39 decibels in the right ear and 44 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 100 percent in the right ear and 96 percent in the left ear.  An exceptional pattern of hearing loss was not shown.

The average pure tone hearing loss on authorized audiological evaluation in April 2012 was 44 decibels in the right ear and 52 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 96 percent in the right ear and 100 percent in the left ear.  An exceptional pattern of hearing loss was not shown.

In this case, the findings from both examinations show that under Table VI contained in DC 6100, both ear average pure tone thresholds and speech recognition scores correspond to category I.

The intersection point for these categories under Table VII shows that the hearing loss does not exceed the levels contemplated for the noncompensable rating which the RO assigned.  In addition, an exceptional pattern of hearing loss which would warrant evaluation under 38 C.F.R. § 4.86 is not shown.  Accordingly, the Board concludes that the schedular criteria for a compensable rating for bilateral hearing loss have not been met.

	C.  Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's right knee and audiological symptoms and disability levels.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disabilities.  

The above determination is based upon consideration of applicable rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2012).  The Court also noted, however, that, even if an audiologist's description of the functional effects of the veteran's hearing loss disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the Veteran did not report any functional effects to the June 2009 examiner.  Also, the April 2012 examiner opined that the Veteran's bilateral hearing loss did not impact ordinary conditions of daily life, including the ability to work.  The evidence does not show that the Veteran's bilateral hearing loss has resulted in interference with employment or activities of daily life which would warrant a compensable rating.

Moreover, as the Veteran has not contended, nor does the evidence show that his disabilities render him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 10 percent for status post meniscectomies with degenerative joint disease of the right knee is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


